                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:10-CR-00055-KDB-DCK

 UNITED STATES OF AMERICA,


     v.                                                            ORDER

 MARC ASHLEY BARNES,

                  Defendant.


          THIS MATTER is before the Court on Defendant’s “Motion to Correct Judgment Under

Federal Rule of Criminal Procedure 36,” (Doc. No. 38), and “Motion Pursuant to 18 U.S.C. 3585,”

(Doc. No. 46). Defendant requests the Court clarify whether his sentence is to run concurrent with,

or consecutive to, the state-court sentence he received for similar underlying conduct and to correct

the Bureau of Prison’s (“BOP”) computation of his federal sentence.

          On April 28, 2011, Defendant pleaded guilty to one count of being a felon in possession of

a firearm in violation of 18 U.S.C. § 922(g)(1). (Doc. No. 17). Defendant was also charged in state

court based on conduct related to his federal charge. On April 2, 2012, while Defendant’s state

charges were still pending, Defendant was sentenced in this Court to 120 months’ imprisonment

and three years of supervised release. On June 13, 2012, Defendant was sentenced on his state

charges to 37-54 months’ imprisonment to run concurrent with his federal sentence. (Doc. No. 39-

1, at 6).

          This Court’s Judgment is silent as to whether Defendant’s federal sentence is to be served

consecutively or concurrently with his state sentence. (Doc. No. 27). Pursuant to Setser v. United

States, 566 U.S. 231, 236-37 (2012), a federal district court has the discretion to order a defendant’s




          Case 5:10-cr-00055-KDB-DCK Document 53 Filed 07/27/21 Page 1 of 3
sentence to run concurrently or consecutively to an anticipated but not yet imposed state sentence.

But this Court and others have held that “there is no basis to conclude that the decision in Setser

would authorize post-judgment modification of a sentence by this Court. Indeed, the decision in

Setser contemplates that post-judgment adjustments, if necessary, will be addressed by the Bureau

of Prisons.” United States v. Short, No. 1:08-CR-446, 2014 WL 645355, at *1 (M.D.N.C. Feb. 18,

2014); see also United States v. Love, No. 3:18-CR-00178-MOC-DSC, Doc. No. 49 (Aug. 28,

2020). “There will often be late-onset facts that materially alter a prisoner’s position and that make

it difficult, or even impossible, to implement his sentence. This is where the Bureau of Prisons

comes in—which ultimately has to determine how long the District Court’s sentence authorizes it

to continue [Defendant’s] confinement. [Defendant] is free to urge the Bureau to credit his time

served in state court . . . . If the Bureau initially declines to do so, he may raise his claim through

the Bureau’s Administrative Remedy Program. And if that does not work, he may seek a writ of

habeas corpus.” Setser, 132 S. Ct. at 1473 (internal citations omitted).

       As for Defendant’s challenge to any specific computation of his federal sentence, the

Attorney General (not the sentencing court) is responsible for computing a prisoner’s credit. See

United States v. Wilson, 503 U.S. 329, 335 (1992) (explaining that Attorney General, through the

BOP, and not the sentencing court, calculates credit for time served). A prisoner seeking review

of the computation of his sentence credit must first seek administrative review of that computation

through the BOP. Only after such administrative remedies have been exhausted can a prisoner then

seek judicial review of his sentence computation. Id. Further, because “[a] claim for credit against

a sentence attacks the computation and execution of a sentence rather than the sentence itself,”

United States v. Miller. 871 F.2d 488, 490 (4th Cir. 1989), such claims must be raised pursuant to




       Case 5:10-cr-00055-KDB-DCK Document 53 Filed 07/27/21 Page 2 of 3
28 U.S.C. § 2241 in the district of confinement. In re Jones, 226 F.3d 328, 332 (4th Cir. 2000); 28

U.S.C. § 2241(a).

       Accordingly, Defendant should address his inquiries regarding the status of his sentence to

the BOP. Once his BOP administrative remedies have been exhausted, he may seek judicial review

in the district of his confinement through a § 2241 motion.

       IT IS THEREFORE ORDERED that Defendant’s:

           (1) “Motion to Correct Judgment Under Federal Rule of Criminal Procedure 36,” (Doc.

               No. 38), is DENIED; and

           (2) “Motion Pursuant to 18 U.S.C. 3585,” (Doc. No. 46), is DENIED.


                                 Signed: July 27, 2021




      Case 5:10-cr-00055-KDB-DCK Document 53 Filed 07/27/21 Page 3 of 3
